  Case 1:17-bk-14013-NWW            Doc 52 Filed 02/20/19 Entered 02/20/19 16:13:10               Desc
                                    Main Document    Page 1 of 2




SO ORDERED.
SIGNED this 20th day of February, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




        ________________________________________________________________


                           IN THE UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF TENNESSEE
                                    SOUTHERN DIVISION

   In re:                                       )     Case No.: 17-14013 NWW
                                                )
   Clayton Greer Smith Jr,                      )     Chapter 13
   Deborah Cox Smith                            )
                                                )
     Debtor(s)                                  )

                                                    ORDER

            This case is before the court on a motion for a Rule 2004 examination filed by the debtor.

   Because it appears that the movant is entitled to the relief sought, it is hereby

            ORDERED that the motion is granted. The attendance of DLJ Mortgage Capital, Inc.

   and for examination and/or for the production of documents may be compelled as provided in

   Rules 2004(c) and 9016 of the Federal Rules of Bankruptcy Procedure.

                                                     ###
Case 1:17-bk-14013-NWW         Doc 52 Filed 02/20/19 Entered 02/20/19 16:13:10   Desc
                               Main Document    Page 2 of 2


APPROVED:

MARK T. YOUNG & ASSOCIATES

By:   /s/ Mark T. Young
      Mark T. Young                05303
      Attorney for Debtor(s)
      2895 Northpoint Blvd
      Hixson, TN 37343
      (423) 870-5225
